DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.

Applicants' arguments, filed December 28, 2021, have been fully considered but are moot in light of the new ground of rejection set forth below. The following rejections and/or objections constitute the complete set presently being applied to the instant application. Previously applied references are used as secondary references in the rejections set forth below and the alleged deficiencies of the previously applied references as they relate to the amended claims are remedied by the new references as discussed in greater detail below.

Claim Objections

Claim 19 is objected to because of the following informalities:  there appears to be multiple spaces between “composition” and “has” in line 2 of claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7, 10, 11, 13 – 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The compositions of amended claim 1 are required to have an overall acid concentration of less than 100 parts per million (ppm) and no support for such a limitation was located in the disclosure as originally filed. The compositions disclosed in the original specification do not require the addition of an acid ingredient and there is a disclosure that about 100 to about 5,000 ppm acetic acid can be present (e.g., ¶ ¶ [0015] of the PGPub of the instant application). However, the lower limit of the range for the amount of this particular acid is the upper limit of the range relating to any possible acid that might be present in the composition in the newly added language in claim 1. A hydrogen ion concentration of 100 ppm (0.1 M) converts to a pH value of 1, and while various possible pH values for the composition were disclosed, no implicit support for this concentration of hydrogen ions based on the overall pH of the composition was present in the disclosure as originally filed. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claims 21, 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claim 21 requires that there be no acid present in solution but such compositions were not disclosed in the application as originally filed. Acids as a standalone ingredient that are added to the composition are not a required ingredient, but as the aqueous solution has a pH value, acid is necessarily present in any such composition even though hydrogen ions were not necessarily added to the composition. Therefore, the disclosure as originally filed does not contain sufficient support for antimicrobial compositions with no acid present in solution.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Lack of Enablement 

Claims 21, 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 21 contains two mutually exclusive limitations that cannot coexist in the same composition at the same time. About 100 parts per million to about 15,000 parts per million of buffer must be present. By definition (see definition of ‘buffer’ from Hawley’s Condensed Chemical Dictionary, 16th edition; the definition of “acid” has also been provided), a buffer is a solution containing both a weak acid and its conjugate weak base, with this combination of ingredients resulting in the pH of the solution changing only slightly upon addition of either acid or alkali to the solution. Therefore, in any buffered solution, both acid and base ingredients are necessarily present. However, independent claim 21 also requires that no acid is present in solution and due to the required buffer, acid will be present. Even for plain water that does not contain a buffer, it is not clear how this limitation can be met as water itself is a weak acid and a weak base. At neutral pH, the concentration of hydronium/hydrogen and hydroxide ions are equal, each being about 1 x 10-7 M and therefore would not meet the limitation of no acid being present in solution as required by claim 21 as the presence of such hydrogen ions is one definition of acid (see definition of “acid” from Hawley’s Condensed Chemical Dictionary, 16th edition). No guidance is given as to how to solutions that do not contain acid and yet contain the required amounts of buffer that comprises both acid and base can be prepared and therefore the subject matter of these claims is not enabled.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the chlorite salt and/or chlorine dioxide" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 1 has been amended to no longer recite “and/or chlorine dioxide”.

Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 depends from claim 21, which requires that no acid be present in the composition. Upon addition of substances such as sodium acetate, sodium percarbonate or trisodium phosphate that are required by claim 25, equilibration of these conjugate bases with the aqueous solution will result in the formation of the acids acetic acid, percarbonic acid and phosphoric acid respectively. But the presence of any such acids has been excluded by claim 21 and therefore claim 25 fails to further limit claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 10, 13 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (WO 2017/041038) in view of Kling (WO 2003/082304) and MacGregor (US 2010/0055196).
Roy et al. discloses a medical disinfecting composition comprising a chlorite salt; a quaternary ammonium salt; ammonium chloride and water that are broadly effective against multiple microbial pathogens (whole document, e.g., ¶ [0006]). Different ingredients are utilized for different groups of infective agents and pathogens, applying the concept of incorporating multiple stressors of different chemical classes to achieve disinfection (¶ [0034]). The chlorite salt can be an alkali metal salt such as sodium chlorite (¶ [0043]) and in some embodiments is present in a range of about 0.0001% to about 0.1% (w/w; 1 – 1,000 ppm). The quaternary ammonium compound can comprise a C12-C14 alkyl chain such as C12-C14-alkyl(ethylbenzyl)dimethylammonium chloride (¶ [0040]). In some embodiments that amount for the quaternary ammonium ranges from about 0.00005% to about 0.1% (w/w; 0.5 – 1,000 ppm; ¶ [0040]). The composition can further comprise a buffer to maintain the pH between about 7 and about 8 (¶ [0043]) and at such pH values, the acid concentration would be less than 100 ppm (pH greater than 1) as required by claim 1. Phosphate or borate buffers are exemplified for some embodiments (¶ [0043]). A non-ionic surfactant can also be included in the composition with the amount being less than about 1% in some embodiments (¶ [0045]). 
Exemplary compositions wherein the amount of the various ingredients overlap with those of the instant claims are not explicitly prepared. 
Kling discloses an antimicrobial composition for the treatment of microbial and mycotic infection that are aqueous based and preferable contain an oxidizing agent (whole document, e.g., abstract). In certain embodiments, an effective amount of chlorite ion serves as the oxidizing agent and antimicrobial agent (p 3, ln 6 – 9). The antimicrobial agents present are preferably chlorine dioxide generating compounds, and examples of such compounds include sodium chlorite and the chlorite ion (p 4, ln 10 – 17). These terms are used interchangeable (p 4, ln 13 – 14) and the composition can comprise about 0.005% to about 0.5 wt% or from about 0.01% to about 0.4 wt% (p 5, ln 21 – 26). In certain embodiments, the compositions can further comprise a surfactant that can be non-ionic or present in a range of from about 0.0001 to about 8 wt%, or about 0.001 to about 5 wt% (p 4, ln 18 – 25). Other compounds such a sodium bicarbonate, citric acid and lactic acid can be used to adjust/buffer the pH (p 5, ln 10 – 18). One or more microbicides or fungicides may be used in combination with the chlorine dioxide or chlorine dioxide generating chemical with the quaternary ammonium compounds benzalkonium chloride and benzethonium chloride among those exemplified (p 6, ln 3 – 10). 
MacGregor discloses a sanitizing composition that comprises at least one surfactant, preferably non-ionic; at least one antimicrobial agent, preferably a biguanide or quaternary ammonium compound; at least one acid, preferably organic; and chlorine dioxide (whole document, e.g., abstract). The compositions can be used neat to combat pathogens and/or biofilms (¶ [0039]) or as concentrate able to be diluted with water to produce a composition capable of destroying pathogens at a locus with the concentrate comprising 1-20% w/w surfactant, 0.01-15% w/w of antimicrobial agent; 1-25% acid and 0.1-15% w/w chlorine dioxide (¶¶ [0041] – [0045]). The surfactant is preferably present in amounts ranging from 0.05 – 5% w/w (500 – 5,000 ppm; ¶ [0007]) although a narrower range of 0.1-2% w/w is also disclosed (¶ [0011]). Examples of suitable surfactants include alkoxylated alcohols including ethoxylated fatty alcohols, preferably having alkyl groups with 7 – 16 carbon atoms, more preferably 8 – 13, for a carbon chain length (¶ [0013]). When a quaternary ammonium compound is present as the at least one antimicrobial agent, it is preferably present in amounts ranging from 0.001 – 3% w/w (10 – 30,000 ppm; ¶ [0023]). The at least one acid is present in amounts ranging from 0.01 – 5% w/w (100 – 5,000 ppm; ¶ [0030]) with the organic acid citric acid being particularly preferred (¶ [0031]). Preferably the pH of the sanitizing composition is in the range of 2 – 5 (¶ [0033]). Chlorine dioxide is preferably present and when present, is present in amounts ranging from 0.001 – 5% w/w (10 – 50,000 ppm; ¶ [0036]). Preferably the balance of the composition is water (¶ [0037]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare medical disinfecting composition comprising a chlorite salt; a quaternary ammonium salt, ammonium chloride and water that are broadly effective against multiple microbial pathogens with higher levels of the biocidal ingredients chlorite and quaternary ammonium compounds.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kling discloses that chlorine dioxide or chlorine dioxide generating compounds such as chlorite can be used interchangeably and that additional biocides such as a quaternary ammonium compounds can be included to provide different mechanisms for killing different organisms. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05. Depending on the particular organism(s) and intended use for a particular application, higher levels of the chlorite and quaternary ammonium ingredients would be desired to provide a higher level of biocidal activity to the composition or if the material being prepared is a stock solution that would be diluted prior to use. There is no evidence of record as to the criticality of the claimed amounts. The selection of particular ingredients, e.g., ethoxylated alcohols and organic acid, from those that are disclosed as suitable by the prior art is within the skill of the person of ordinary skill in the art. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Therefore while acids may be added to the composition and buffers used to maintain the overall pH of the composition that must necessarily comprise some acid, the limitations as to the acid content of the compositions are rendered obvious by the combined teachings of the applied prior art references.
Claims 19 and 20 relate to the observed effects when the claimed composition is tested in a particular manner. Such effects arise from the claimed compositions which is rendered obvious by the applied prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Claims 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., Kling and MacGregor as applied to claims 1 – 3, 10, 13 – 17, 19 and 20 above, and further in view of Milanese et al. (US 2013/0025634).
Roy et al., Kling and MacGregor are discussed above.
The particular combination of quaternary ammonium compounds recited in claim 7 is not disclosed.
Milanese et al. discloses a steam-cleaning apparatus for sanitizing and cleaning a surface or object with a water reservoir and a second reservoir for receiving a sanitizing agent (whole document, e.g., abstract). The sanitizing solution may include alkyl dimethyl ethylbenzyl ammonium chloride, BTC 2125 and chlorine dioxide (¶ [0008]). Preferable the active agents include 0.125% Alkyl*dimethyl ethylbenzyl ammonium chloride*(68% C12, 32% C14) and 0.125% BTC 2125 (¶ [0032] – [0034]), with BTC 2125 including Alkyl*dimethyl benzyl ammonium chloride*(60% C14, 30% C16, 5% C18, 5% C12) (¶ [0041], see also ¶ [0045] of the instant specification). Steam cleaning with the disclosed composition of sanitizing agents killed 99.99% of various pathogens while also eliminating odors (¶ [0048]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use BTC 2125M that comprises Alkyl*dimethyl ethylbenzyl ammonium chloride*(68% C12, 32% C14) and Alkyl*dimethyl benzyl ammonium chloride*(60% C14, 30% C16, 5% C18, 5% C12) as the quaternary ammonium compounds in the composition of Roy et al., Kling and MacGregor.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because various quaternary ammonium compounds including those with C12-C14 alkyl chains can be used as antimicrobial agents and Milanese et al. discloses that these particular quaternary ammonium compounds can be combined with chlorine dioxide as an effective sanitizing agent. The selection of the particular antimicrobial quaternary compounds from those that are known in the art is within the skill of the person of ordinary skill in the art and there is no evidence of record of unexpected results arising from the selection of the particular quaternary ammonium compounds used in the sanitizing composition.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., Kling and MacGregor as applied to claims 1 – 3, 10, 13 – 17, 19 and 20 above, and further in view of CN 101766186 (CA’186).
Roy et al., Kling and MacGregor are discussed above.
The use of sodium acetate-acetic acid as the organic acid with a pH in the range of about 6.8 to about 7.2 is not disclosed.
CN’186 discloses that chlorine dioxide is an efficient, low toxicity disinfectant with extremely strong sterilizing power (last ¶ on p 1). The purpose is to provide a composition that stably and slowly release chlorine dioxide (p 2, summary of invention, ¶ 1), also referred to as a sustained release composition (CAPlus abstract). This effect is achieved by the presence of an organic acid and its conjugate base or organic acid and pH buffer (p 2, summary of invention, ¶ 2). The lower scope of the apparent chlorine dioxide is maintained by utilizing the chemical equilibrium and proportioning of the organic acid under different pH buffer systems (p 4, about ¼ down the page). Among the suitable acids are citric acid and acetate and form the pH that buffer system with the conjugate base and pH buffer simultaneously (p 2, summary of invention, ¶ 4). Compositions of the present invention can have a buffer that maintains the pH in the range of 5.0 – 8.0, such as acetate-sodium acetate (p 2, summary of invention, ¶ 5). Quaternary ammonium salts can be included with the chlorine dioxide (p 2, summary of invention, ¶ 7). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a buffer system such as acetic acid and its conjugate base sodium acetate as a matrix in the compositions with a less acidic pH for the compositions of Roy et al., Kling and MacGregor to allow for the slow release of chlorine dioxide over time as disclosed by CN’136.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because CN’136 discloses that chlorine dioxide compositions, that can comprise additional antimicrobial agents such as quaternary ammonium compounds, can be prepared with pH in the range of 5.0 – 8.0 using different buffers such as acetic acid to prepare a sustained release formulation of chlorine dioxide. The different buffers are effective at different pH values based on the pKa of the buffer system used and there is no evidence as to the criticality of the claimed pH. Raising the pH of the compositions above the values disclosed by MacGregor would result in a sustained release formulation as taught by CN’136. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /Nissa M Westerberg/Primary Examiner, Art Unit 1618